Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Preliminary Amendment filed April 20, 2020.
Claims 1-15 have been canceled.  New claims 16-33 are acknowledged.
Claims 16-33 are pending in the instant application. 

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 16-29, drawn to a method of preventing and/or treating lung diseases in a patient in need thereof, comprising administering to the patient a therapeutically effective amount of a pharmaceutical composition targeting lung tissue, comprising at least a therapeutic drug associated to a syncytin protein.  If this Group is elected, a further election of species is required as detailed below:
Group II, claims 30-33, drawn to a pharmaceutical composition targeting lung tissue, comprising virus particles pseudotyped with syncytin protein, packaging a gene of interest selected from the group comprising: the genes SERPINA3, SERPINA1, MMP, in particular MMP1, MMP2 and MMP9, CFTR, SFTPB, SFTPC, ABCA3, CSF2RA, TERT, TERC, SFTPA2, SLC34A2, DKC1, TERC, TERT, TINF2, NF1, TSC1, FLCN, STAT3, HPS1, GBA, SMPD1, SLC7A7, SMAD9, KCNK3, CAV1, functional variants thereof, interfering RNA, guide RNA for genome editing, antisense RNA capable of exon skipping, wherein the RNA target the gene of interest.  If this Group is elected, a further election of species is required as detailed below:

This application does not comply with the requirements of unity of invention (Rules 13.1, 13.2, and 13.3) for the following reasons:  
Unity of invention exists only when the shared same or corresponding technical feature is a contribution over the prior art.  The inventions do not possess a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2, they lack the same or corresponding special technical feature for the following reasons:  In the instant case, Groups I and II do not avoid the prior art because D.S. An et al. (JOURNAL OF VIROLOGY., vol. 75, no. 7, 1 April 2001 (2001-04-01), pages 3488-3489) (submitted and made of record on the Information Disclosure Statement filed April 20, 2020) teach a pharmaceutical composition targeting lung tissue, comprising virus particles pseudotyped with syncytin protein, packaging a gene of interest selected from the group comprising: the genes SERPINA3, SERPINA1, MMP, in particular MMP1, MMP2 and MMP9, CFTR, SFTPB, SFTPC, ABCA3, CSF2RA, TERT, TERC, SFTPA2, SLC34A2, DKC1, TERC, 
D.S. An et al. teach that HIV-1 virions can be pseudotyped with HERV-W envelope glycoprotein (syncytin-1) and confers tropism for CD4-negative cells. D.S. An et al. also teach that infectious pseudotypes were not observed with a different retrovirus/lentivirus, the murine leukemia virus (MLV)-based vectors (see whole document, Fig. 1).
D.S. An et al. do not necessarily teach that the pseudotyped viral particles pack a gene selected from the group comprising: SERPINA3, SERPINA1, MMP, in particular MMP1, MMP2 and MMP9, CFTR, SFTPB, SFTPC, ABCA3, CSF2RA, TERT, TERC, SFTPA2, SLC34A2, DKC1, TERC, TERT, TINF2, NF1, TSC1, FLCN, STAT3, HPS1, GBA, SMPD1, SLC7A7, SMAD9, KCNK3, CAV1. However, the "functional variants thereof" are not clear, and any retroviral gene can be seen as gene of medical and/or therapeutic interest, which is considered as a "functional variant" of said genes. In addition, the wording "for targeting lung tissue" is understood as "suitable for targeting lung tissue", and the pseudotyped viral particles of D.S. An et al. are, according to the present application, suitable for this purpose.
Therefore, there is no common special technical feature which exists between the aforementioned Groups.   
Thus, at least the invention of Group II cannot therefore be considered a special technical feature, since this invention was already known to one of ordinary skill in the art prior to the current invention.  The expression “special technical features” refers to those 

The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.


Election of Species
	This application contains claims directed to the following patentably distinct species of the claimed inventions: The species are independent or distinct because 
The species are as follows: 
If Group I is elected, Applicant is required to elect a single molecular embodiment of syncytin protein for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicant is required to elect (1) syncytin protein from claim 18. 
If Group I is elected, Applicant is further required to elect a single molecular embodiment of drug associated to a syncytin protein for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Applicant is required to elect (1) drug from claim 23.  NOTE:  Only if Applicants elect “genes encoding therapeutic proteins or peptides” as the drug associated to a syncytin protein from claim 23 will claims 24, 25, 27 and 28 be examined with Group I.  Further, NOTE:  If Applicants elect “genes encoding therapeutic proteins or peptides” as the drug associated to a syncytin protein from claim 23, Applicant is further required to elect a single molecular embodiment of gene of interest for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Applicant is required to elect (1) gene of interest from claim 28. 
If Group II is elected, Applicant is required to elect a single molecular embodiment of gene of interest and RNA for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Applicant is required to elect 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.




/TERRA C GIBBS/Primary Examiner, Art Unit 1635